EXHIBIT 4.1 THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW.THIS WARRANT AND SUCH SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE PLEDGED, TRANSFERRED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR DELIVERY OF AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE WITH THE SECURITIES ACT OR UNLESS SOLD IN FULL COMPLIANCE WITH RULE EXPEDITE 4, INC. Warrant for the Purchase of Common Stock No. 2010-[] Shares FOR VALUE RECEIVED, Expedite 4, Inc., a Delaware corporation (the “Company”), hereby certifies that [], its designee or its permitted assigns is entitled to purchase from the Company, at any time or from time to time commencing on March 29, 2010 (the “Issuance Date”) and prior to 5:00 P.M., New York City time, on March 28, 2014 (the “Exercise Period”), [] fully paid and non-assessable shares of common stock, $0.001 par value per share, of the Company for a purchase price per share of $5.50 (subject to adjustment at set forth in Section 3), pursuant to that certain Private Placement
